Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The action is in response to the Applicant’s communication filed on 01/25/2021.
Claims 1-23 are pending and claim 1 is independent.
The claim rejection under 112 has been withdrawn because the arguments and amended claims overcome the rejection.
The rejection under 101 has been maintained because the amendment of claim is not structured (incomplete story) to overcome the rejection for inoperative and/or “lack of utility”. 
Response to Arguments
Applicant's arguments filed on 01/25/2021 have been fully considered but they are not persuasive. 
As to pages 9-10, applicant argues Sabripour/Fadell does not teach or suggest "microcontroller providing an estimated temperature at a predetermined distance above the floor" as recited in claim 1.
Examiner respectfully disagrees because (Fadell [0055- 65] “machine learning and mathematical optimization algorithms - using one or more known technologies, models, and/or mathematical strategies including, but not limited to, artificial neural networks, - linear regression, quadratic regression - forecasting, and optimization techniques” [0040-49] “electronics 512 in back-plate 340 includes a microcontroller 

As to pages 7-9, Applicant's arguments on 101 issue have been fully considered but they are not persuasive. 
As to pages 7, applicant argues “providing an estimated temperature at a predetermined distance above the floor. The utility of the present invention is clearly set forth in Applicant's Specification, at paragraphs [0004]-[0005]”. However, the claim language of the independent claim does not clearly reflect the paragraphs. Thereby the claim set forth inoperative and/or “lack of utility” for the claimed invention (i.e., what is the specific goal for the utility patent to estimate the temperature) for utility patent. Therefore Applicant’s arguments are not persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because of unstructured claim limitations of the invention and the disclosed invention is inoperative and therefore lacks utility. 
The limitations are not structured (incomplete story) to any specific goal of the invention rather it is reciting the sensing and estimating temperature, thereby the claims set forth inoperative and/or “lack of utility” for the claimed invention (i.e., why it would be useful and what is the specific goal) for an utility patent. See MPEP 706.03 (III) and 2107.02.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-23 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sabripour (USPGPub No. 20150019024 A1) in view of Fadell, et al. (USPGPub No.  20120130547 A1).

As to claim 1, Sabripour discloses (Currently amended) A sensing unit configured for mounting on a ceiling of a space (Sabripour [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-22), comprising: 
one or more air temperature sensors (Sabripour [0047-49] “control element include a variety of sensors - distributed control element 300 includes a touch screen 302 accessible by a user to adjust comfort settings of an HVAC system - include a mean radiant temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” [0096] “set of human comfort factors 1100 - include age, gender, personality, light intensity and color, metabolic rate, season, ambient light, air quality, time of day, geographic location, environment, air temperature, mean radiant temperature, humidity, sound, occupancy” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-22, sound sensor provides microphone and PIR for detecting motion);  
an infrared sensor having a field of view oriented towards a floor of the space (Sabripour [abstract] “apparatus include at least one sensor” [0047-49] “control element include a variety of sensors - temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” see Fig. 1-22);  
(Sabripour [abstract] “apparatus include at least one sensor” [0034-46] “with an HVAC management system intelligent energy engine 112 through a network 110 - HVAC controller 106 receive signals” [0047-49] “control element include a variety of sensors - temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” see Fig. 1-22), 

But, Sabripour does not explicitly teach the microcontroller providing an estimated temperature at a predetermined distance above the floor based on a model of the space.
However, Fadell discloses the microcontroller providing an estimated temperature at a predetermined distance above the floor based on a model of the space (Fadell [0055- 65] “machine learning and mathematical optimization algorithms - home occupancy prediction and setpoint optimization carried out using one or more known technologies, models, and/or mathematical strategies including, but not limited to, artificial neural networks, Bayesian networks, genetic programming, inductive logic programming, support vector machines, decision tree learning, clustering analysis, dynamic programming, stochastic optimization, linear regression, quadratic regression, binomial regression, logistic regression, simulated annealing, and other learning, forecasting, and optimization techniques” [0040-49] “electronics 512 in back-plate 340 includes a microcontroller (MCU) processor, and driver circuitry for opening and closing the HVAC control circuits” [0002-03] “microprocessor controlled intelligent thermostats having advanced HVAC control capabilities save energy while keeping the occupants comfortable” [0117-127] “temperature sensor 1438 rising perpendicular - separate temperature sensing elements at different distances” see Fig. 1-20, algorithm based on plurality of techniques provides estimated temperature at different distances obviously provides predetermined distance above the floor). 
Sabripour and Fadell are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain HVAC system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities the microcontroller providing an estimated temperature at a predetermined distance above the floor based on a model of the space, as taught by Sabripour, and incorporating controller using plurality of algorithm using plurality of techniques to estimate temperature at different distances, as taught by Fadell.  

 As to claim 2, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently amended) The sensing unit of claim 1, wherein the model is based on a double-exponential smoothing function (Sabripour [0034-46] “with an HVAC management system intelligent energy engine 112 through a network 110 - HVAC controller 106 receive signals” [0090-110] “HVAC management system 112 include a Monte Carlo analyzer 1210 - to provide respective outputs to a node 1212 - coupled to a neural network 1214 - composite psychometric human comfort parameters and which includes an output - a multi-variable thermal analysis model 1500 of a plant such as a residence” [abstract] [0047-49] see Fig. 1-22, the multi-variable model provide double-exponential function). 
 
As to claim 3, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 2, wherein the double-exponential smoothing function is obtained by matching a Kalman filter model (Sabripour [0034-46] “with an HVAC management system intelligent energy engine 112 through a network 110 - HVAC controller 106 receive signals” [0090-110] “HVAC management system 112 include a Monte Carlo analyzer 1210 - to provide respective outputs to a node 1212 - coupled to a neural network 1214 - composite psychometric human comfort parameters and which includes an output - a multi-variable thermal analysis model 1500 of a plant such as a residence” [abstract] [0047-49] see Fig. 1-22, the multi-variable model using Monte Carlo and neural network for prediction provide similar function as Kalman filter prediction model). 
 
As to claim 4, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, wherein the model comprises a Kalman filter model (Sabripour [0034-46] “with an HVAC management system intelligent energy engine 112 through a network 110 - HVAC controller 106 receive signals” [0090-110] “HVAC management system 112 include a Monte Carlo analyzer 1210 - to provide respective outputs to a node 1212 - coupled to a neural network 1214 - composite psychometric human comfort parameters and which includes an output - a multi-variable thermal analysis model 1500 of a plant such as a residence” [abstract] [0047-49] see Fig. 1-22, the multi-variable model using Monte Carlo and neural network for prediction provide similar function as Kalman filter prediction model). 
 
As to claim 5, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 4, wherein the Kalman filter model comprises a state vector that includes both the estimated temperature and a rate of change in the estimated change in temperature (Sabripour [0034-46] “with an HVAC management system intelligent energy engine 112 through a network 110 - HVAC controller 106 receive signals” [0090-110] “HVAC management system 112 include a Monte Carlo analyzer 1210 - to provide respective outputs to a node 1212 - coupled to a neural network 1214 - composite psychometric human comfort parameters and which includes an output - a multi-variable thermal analysis model 1500 of a plant such as a residence” [abstract] [0047-49] see Fig. 1-22, the multi-variable model using Monte Carlo and neural network provide state vector for prediction as Kalman filter prediction model). 
 

The combination further discloses The sensing unit of claim 1, wherein the model comprises a linear model obtained using machine learning technique (Fadell [0055- 65] “machine learning and mathematical optimization algorithms - home occupancy prediction and setpoint optimization carried out using one or more known technologies, models, and/or mathematical strategies including, but not limited to, artificial neural networks, Bayesian networks, genetic programming, inductive logic programming, support vector machines, decision tree learning, clustering analysis, dynamic programming, stochastic optimization, linear regression, quadratic regression, binomial regression, logistic regression, simulated annealing, and other learning, forecasting, and optimization techniques” [0040-49] “electronics 512 in back-plate 340 includes a microcontroller (MCU) processor, and driver circuitry for opening and closing the HVAC control circuits” [0002-03] “microprocessor controlled intelligent thermostats having advanced HVAC control capabilities save energy while keeping the occupants comfortable” see Fig. 1-20). 
 
As to claim 7, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently amended) The sensing unit of claim 6, wherein the machine learning technique comprises ridge regression technique (Fadell [0055- 65] “machine learning and mathematical optimization algorithms - home occupancy prediction and setpoint optimization carried out using one or more known technologies, models, and/or mathematical strategies including, but not limited to, artificial neural networks, Bayesian networks, genetic programming, inductive logic programming, support vector machines, decision tree learning, clustering analysis, dynamic programming, stochastic optimization, linear regression, quadratic regression, binomial regression, logistic regression, simulated annealing, and other learning, forecasting, and optimization techniques” [0040-49] “electronics 512 in back-plate 340 includes a microcontroller (MCU) processor, and driver circuitry for opening and closing the HVAC control circuits” [0002-03] “microprocessor controlled intelligent thermostats having advanced HVAC control capabilities save energy while keeping the occupants comfortable” see Fig. 1-20, linear regression, quadratic regression, binomial regression, logistic regression techniques obviously provides ridge regression technique). 
 
As to claim 8, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 6, wherein the linear model is verified using a k-fold cross-validation technique (Fadell [0055- 65] “machine learning and mathematical optimization algorithms - home occupancy prediction and setpoint optimization carried out using one or more known technologies, models, and/or mathematical strategies including, but not limited to, artificial neural networks, Bayesian networks, genetic programming, inductive logic programming, support vector machines, decision tree learning, clustering analysis, dynamic programming, stochastic optimization, linear regression, quadratic regression, binomial regression, logistic regression, simulated annealing, and other learning, forecasting, and optimization techniques” [0040-49] “electronics 512 in back-plate 340 includes a microcontroller (MCU) processor, and driver circuitry for opening and closing the HVAC control circuits” [0002-03] “microprocessor controlled intelligent thermostats having advanced HVAC control capabilities save energy while keeping the occupants comfortable” see Fig. 1-20, linear optimization techniques provides multi and cross validation). 
 
As to claim 9, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, wherein the model is obtained using a neural network (Sabripour [0034-46] “with an HVAC management system intelligent energy engine 112 through a network 110 - HVAC controller 106 receive signals” [0090-110] “HVAC management system 112 include a Monte Carlo analyzer 1210 - to provide respective outputs to a node 1212 - coupled to a neural network 1214 - composite psychometric human comfort parameters and which includes an output” [abstract] [0047-49] see Fig. 1-22, neural network provides estimating model). 
 
As to claim 10, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
(Fadell [0093-120] “from a single lens-like piece of material such as polycarbonate - regions or portions including an outer portion 814o and a central portion 814i” [0040-49] “electronics 512 in back-plate 340 includes a microcontroller (MCU) processor, and driver circuitry for opening and closing the HVAC control circuits” [0002-03] “microprocessor controlled intelligent thermostats having advanced HVAC control capabilities save energy while keeping the occupants comfortable” see Fig. 1-20, lens provides reflective feature). 
 
As to claim 11, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, wherein the sensing unit further comprises a pyroelectric motion detector (Sabripour [0047-49] “control element include a variety of sensors - distributed control element 300 includes a touch screen 302 accessible by a user to adjust comfort settings of an HVAC system - include a mean radiant temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” [0096] “set of human comfort factors 1100 - include age, gender, personality, light intensity and color, metabolic rate, season, ambient light, air quality, time of day, geographic location, environment, air temperature, mean radiant temperature, humidity, sound, occupancy” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20, PIR for detecting motion). 
 
As to claim 12, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 11, wherein the microcontroller initiates environmental control function based on the estimated temperature only after the pyroelectric motion detector detects motion, whereupon the microcontroller sets a space occupancy indicator to an occupied state (Sabripour [0047-49] “control element include a variety of sensors - distributed control element 300 includes a touch screen 302 accessible by a user to adjust comfort settings of an HVAC system - include a mean radiant temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” [0096] “set of human comfort factors 1100 - include age, gender, personality, light intensity and color, metabolic rate, season, ambient light, air quality, time of day, geographic location, environment, air temperature, mean radiant temperature, humidity, sound, occupancy” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20, sound sensor provides microphone and PIR for detecting motion). 
 
As to claim 13, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
Sabripour [0047-49] “control element include a variety of sensors - distributed control element 300 includes a touch screen 302 accessible by a user to adjust comfort settings of an HVAC system - include a mean radiant temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” [0096] “set of human comfort factors 1100 - include age, gender, personality, light intensity and color, metabolic rate, season, ambient light, air quality, time of day, geographic location, environment, air temperature, mean radiant temperature, humidity, sound, occupancy” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20, sound sensor provides microphone and PIR for detecting motion). 
 
As to claim 14, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 11, further comprising a microphone, wherein the pyroelectric motion detector and the microphone together detect space occupancy (Sabripour [0047-49] “control element include a variety of sensors - distributed control element 300 includes a touch screen 302 accessible by a user to adjust comfort settings of an HVAC system - include a mean radiant temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” [0096] “set of human comfort factors 1100 - include age, gender, personality, light intensity and color, metabolic rate, season, ambient light, air quality, time of day, geographic location, environment, air temperature, mean radiant temperature, humidity, sound, occupancy” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20, sound sensor provides microphone and PIR for detecting motion).  
 
As to claim 15, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, further comprising a microphone for detecting a level of a background noise (Sabripour [0047-49] “control element include a variety of sensors” [0096] “set of human comfort factors 1100 - include age, gender, personality, light intensity and color, metabolic rate, season, ambient light, air quality, time of day, geographic location, environment, air temperature, mean radiant temperature, humidity, sound, occupancy” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20, sound sensor for detecting noise level). 
 
As to claim 16, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
Sabripour [0005-07] “apparatus include a solar cell configured to provide power to the at least one sensor and the transmitter” [0033-35] “control elements include a battery and a solar cell, supply power to the sensors, the touch-sensitive interface and the transceiver” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20). 
 
As to claim 17, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 16, further comprising a bus interface to a system bus wherein, when power is detected on the power input terminal, the microcontroller assigns a default address to the sensing unit to request from a system controller an address assignment over the system bus (Sabripour [0077-80] “gateway 700 include a Universal Serial Bus (USB) interface configured to couple to a USB hub, USB physical layers” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20). 
 
As to claim 18, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
Sabripour [0077-80] “gateway 700 include a Universal Serial Bus (USB) interface configured to couple to a USB hub, USB physical layers” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20). 
 
As to claim 19, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 18, wherein the system controller, upon receiving the address assignment request, assigns to the sensing unit an address from a configured range of addresses based on a predetermined order (Sabripour [0077-80] “gateway 700 include a Universal Serial Bus (USB) interface configured to couple to a USB hub, USB physical layers” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20). 
 
As to claim 20, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, further comprising a thermal dam that thermally insulates the air temperature sensors and the infrared sensor from the microcontroller (Sabripour [abstract] “apparatus include at least one sensor” [0047-49] “control element include a variety of sensors - temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” see Fig. 1-20, sensors are obviously electrically isolated/insulated for functioning). 
 
As to claim 21, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, further comprising a serial bus, and wherein the air temperature sensors and the infrared sensor communicate with the microcontroller over the serial bus (Sabripour [0078] “gateway 700 include a Universal Serial Bus (USB) interface configured to couple to a USB hub, USB physical layers” [abstract] “apparatus include at least one sensor and a transmitter coupled to the at least one sensor and configured to send data” see Fig. 1-20). 
 
As to claim 22, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 1, wherein the model of the space is extracted from numerous temperature measurements taken from numerous space environments and over different temperature ranges (Sabripour [abstract] “apparatus include at least one sensor” [0047-49] “control element include a variety of sensors - temperature sensor 304, ambient light and RGB sensors 306, and a passive infrared sensor 308” see Fig. 1-20, plurality of sensor provides plurality of temperature measurement and estimation). 
 
As to claim 23, the combination of Sabripour and Fadell disclose all the limitations of the base claims as outlined above.  
The combination further discloses The sensing unit of claim 22 wherein, based on the estimated temperature and the model of the space, the microcontroller activates actuators to reduce energy use and to increase occupant comfort (Fadell [0040-49] “electronics 512 in back-plate 340 includes a microcontroller (MCU) processor, and driver circuitry for opening and closing the HVAC control circuits” [0002-03] “microprocessor controlled intelligent thermostats having advanced HVAC control capabilities save energy while keeping the occupants comfortable” see Fig. 1-20).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Patel, et al. (USPGPub No. 20180004173 A1).
Fadell, et al. (USPGPub No.  20120130547 A1). 
Treeck, et al. (USPGPub No. 20140148706 A1). 
Steiner, USPGPub No. 20190086528 A1).
Myron, et al. (USP 5986357 A). 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119